United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3010MN
                                   _____________

William Hoffman; John Prueter;           *
Winifred Kaercher; Ernest Hendrickson;   *
Dorothy Hendrickson; Greg Boster;        *
David Carlson; Karl Kloster; John Does;  *
Mary Roes,                               *
                                         * Appeal from the United States
                   Appellants,           * District Court for the District
                                         * of Minnesota.
      v.                                 *
                                         *         [UNPUBLISHED]
National Association of Securities       *
Dealers, Inc.,                           *
                                         *
                   Appellee.             *
                                   _____________

                            Submitted: June 8, 1998
                                Filed: June 15, 1998
                                 _____________

Before FAGG, BRIGHT, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

       Appellants appeal the district court's order denying appellants' motion for
preliminary injunction and dismissing their complaint. Having considered the record
and the materials submitted by the parties, we are satisfied the district court committed
no error in applying the standards for preliminary injunctive relief set forth in
Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en
banc). We also conclude the district court did not abuse its discretion in dismissing the
appellants' complaint after it disposed of the single issue in the case. We decline to
consider the arguments the appellants raise for the first time on appeal. Finally, our
review shows that appellants' remaining arguments are without legal merit. Because
appellants' appeal presents no novel issues to justify an extended opinion, we affirm the
district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-